—Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (Cynthia S. Kern, J.), entered on or about June 13, 2012 and October 9, 2012, and said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated April 9, 2013, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur—Tom, J.P, Friedman, Sweeny and Feinman, JJ. [Prior Case History: 2012 NY Slip Op 31554(U).]